GATES, P. J.
(concurring specially.) I concur in a reversal of the judgment upon the ground that but for the unwarranted cross-examination of defendant as to transactions other than the one relied upon the evidence would have been entirely insufficient to warrant a conviction. The defendant was practically forced to furnish evidence to convict himself in violation of article 6, § 9, of the Constitution.
I also concur in the views expressed by WHITING, J.,'as to the proper interpretation of sections 1 and 2 of chapter 123, Laws I905-